Name: 2003/222/CFSP: Council Decision 2003/222/CFSP of 21 March 2003 concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status of the European Union-led Forces (EUF) in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: international security;  defence;  European construction;  Europe
 Date Published: 2003-03-29

 Avis juridique important|32003D02222003/222/CFSP: Council Decision 2003/222/CFSP of 21 March 2003 concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status of the European Union-led Forces (EUF) in the Former Yugoslav Republic of Macedonia Official Journal L 082 , 29/03/2003 P. 0045 - 0045Council Decision 2003/222/CFSPof 21 March 2003concerning the conclusion of the Agreement between the European Union and the Former Yugoslav Republic of Macedonia on the status of the European Union-led Forces (EUF) in the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 27 January 2003, the Council adopted Joint Action 2003/92/CFSP on the European Union military operation in the Former Yugoslav Republic of Macedonia (FYROM)(1).(2) Article 12 of that Joint Action provides that the status of the EU-led forces in FYROM shall be the subject of an agreement with the Government of the Former Yugoslav Republic of Macedonia to be concluded on the basis of Article 24 of the Treaty on European Union.(3) Following the Council Decision of 27 February 2003 authorising the Presidency to open negotiations, the Presidency negotiated an agreement with FYROM on the status of the EU-led forces in FYROM.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Former Yugoslav Republic of Macedonia (FYROM) on the status of the European Union-led forces in FYROM is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union.Article 3The Decision shall be published in the Official Journal of the European Union.Article 4The Decision shall take effect on the day of its adoption.Done at Brussels, 21 March 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 34, 11.2.2003, p. 26.